 Case 1:17-cr-00070-LPS Document 41 Filed 10/24/18 Page 1 of 1 PageID #: 173




                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,

                Plaintiff,

                             V.                                Criminal Action No.    17-70-GMS

JOHN KULIGOWSKI,

                Defendant.

                                     MOTION FOR DETENTION

        NOW COMES the United States of America and moves for the detention of the

defendant, JOHN KULIGOWSKI, pursuant to 18 U.S.C. § 3143(a) and Federal Rules of

Criminal Procedure 32.1 (a)( 6) & 46( d), pending a hearing on the violation of supervised release

petition.   In support of the motion, the United States alleges that the defendant cannot, by clear

and convincing evidence, establish that he will not flee or pose a danger to any other person or the

community.



                                                      Respectfully submitted,

                                                      DAYID C. WEISS
                                                      UNITED STATES ATTORNEY


                                                By:     LJA__·~
                                                      C~            owland
                                                      Assistant United States Attorney




             22 =2 W
                   d fJ2 lJO 8IOZ
